 



Exhibit 10.1
Independent Consultant Agreement
     This Agreement made as of this 3rd day of April 2006, between Dana R.
Snyder, (Consultant), and Associated Materials Incorporated, (“AMI”). AMI hereby
retains Consultant on the following terms and conditions:
1. Consultant, as an independent contractor, shall provide to AMI advice and
counsel on commercial and market strategies, product positioning as well as
other similar and appurtenant services as may be requested by AMI.
2. Consultant will be paid a fee of fifty thousand dollars ($50,000.00) monthly
during the term of this Agreement. Such payments shall be made to the firm of
DRS Consulting, Inc. In addition, Consultant will be reimbursed for reasonable
travel expenses.
3. Consultant agrees to be available as needed by AMI during the term of this
Agreement.
4. Consultant agrees that as an independent contractor he shall not be entitled
to any benefits applicable to AMI employees, and shall have sole responsibility
for the payment of all applicable governmental taxes including Federal, State
and local income taxes and for all employment and disability insurance, Social
Security and other similar taxes.
5. The information and knowledge acquired by Consultant in connection with or as
a result of his services hereunder, shall be regarded as confidential and
Consultant shall not use, nor disclose any such information, knowledge or trade
secrets to any person either during or after the period of this agreement,
except as otherwise authorized by us. All records and copies of records relating
to AMI’s operations and business made or received by Consultant during the
period of this agreement are and shall be AMI’s property exclusively, and
Consultant shall keep the same at all times in his custody and subject to his
control, and shall surrender the same at the termination of this agreement if
not before.
6. This agreement shall be effective as of April 3, 2006 and shall continue for
sixty (60) days. This agreement can be extended by mutual agreement between
Consultant and AMI for additional thirty (30) day periods.
IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year first above written.

                              Associated Materials Incorporated.
 
               
BY:
       /s/ Dana R. Snyder       BY:        /s/ D. Keith LaVanway
 
                         Dana R. Snyder       D. Keith LaVanway             Vice
President — Chief Financial Officer, Date:   April 3, 2006       Treasurer and
Secretary

 